 WADCO COMPANYWadco Company and Bonnie J. Harris. Case 8-CA-10949January 11, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn November 3, 1977, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Wadco Company, Wadsworth, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 2(a):"(a) Offer Bonnie Harris immediate and fullreinstatement to her former position or, if it nolonger exists, to a substantially equivalent position,without prejudice to her seniority and other rightsand privileges, dismissing, if necessary, any employeehired as a replacement, and make her whole for anyloss of pay she may have suffered by reason ofRespondent's refusal to reinstate her by payment toher of a sum of money equal to that she would haveearned from April 15, 1977, to the date of Respon-dent's offer of reinstatement, with interest."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In the recommended Order and notice, the Administrative Law Judgeerroneously referred to a fixed 7-percent interest rate and thereby failed toapply properly the Board's "adjusted pnme interest rate" formula, whichmay vary in the manner prescribed in Florida Steel Corporation, 231 NLRB234 NLRB No. 37651 (1977). See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962). We shall therefore modify the recommended Order by deleting thereference to a specific interest rate percentage which may not necessarilygovern Respondent's backpay obligations in every calendar quarter in-volved.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees or threatento discharge employees because they have ex-pressed support for a union.WE WILL NOT interrogate employees about theunion activities or support and sympathies for aunion nor will we ask employees to engage insurveillance of employees' union activities andsentiments.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL offer Bonnie Harris immediate andfull reinstatement to her former job or, if it nolonger exists, to a substantially equivalent job,without prejudice to her seniority or other rightsand privileges, and WE WILL make her whole forany loss of pay she may have suffered because wedischarged her, with interest.WADCO COMPANYDECISIONSTATEMENT OF THE CASEJOHN C. MILLER, Administrative Law Judge: On acharge brought by Bonnie J. Harris, an individual, theRegional Director for Region 8 issued a complaint on May26, 1977, alleging that Respondent had discriminatorilyterminated Harris on April 14, 1977, and at various timesin the month of April had, inter alia, interrogated andthreatened employees because of their union activity andhad solicited an employee to engage in surveillance of theunion activity of others, in violation of Section 8(aX3) and(1) of the National Labor Relations Act, as amended. Ahearing was held before me in Akron, Ohio, on September12, 1977. At the close of the hearing, Counsel for theGeneral Counsel amended the complaint to add anadditional subparagraph, 6(F), alleging in substance anadditional violation of Section 8(a)(1) in the interrogationof Loretta Marty. The Respondent's answer denied thecommission of any unfair labor practices. All parties wereafforded full opportunity to participate, to present relevantevidence, and to file briefs.Upon the entire record in this case and from myobservation of the demeanor of the witnesses, and havingconsidered the arguments of counsel and the briefs submit-207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDted by the General Counsel and by Respondent, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONWadco Company, a Division of Cornwell Quality Tools,Inc., a corporation duly organized under the laws of Ohio,maintains a facility in Wadsworth, Ohio, at which itreceives and assembles tools and equipment. The Wads-worth facility is the only one involved in this controversy.Cornwell Quality Tools, Inc., annually ships producevalued in excess of $50,000 directly from points within theState of Ohio to points outside the State of Ohio. TheRespondent admits, and I find, that it is an Employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. UNFAIR LABOR PRACTICESA. The FactsThe following factual findings are based on a compositeof the testimony of Lou Roberts, plant manager, DennisRoth, an admitted supervisor, and Bonnie Harris, thealleged discriminatee. On the basis of the witnesses'demeanor, I have credited the testimony of Bonnie Harriswhere it is in conflict with the testimony of Roberts orRoth.On April 12, 1977, Supervisor Roth directed employeeLoretta Marty to secure a chair and utilize it in operatinganother machine. As Marty was removing the chair,Bonnie Harris who worked nearby commented that it wasFay Wyatt's chair and, when told that Roth had instructedMarty to take that particular chair, Harris commented toRoth that "he was in big trouble." Fay Wyatt returnedshortly thereafter and inquired what happened to her chairand, upon being informed by Harris, she went to talk toSupervisor Roth. She returned, however, without the chairand started working at her table. Shortly thereafter, Harris,being somewhat upset at the incident, remarked to Roththat "it is at times like this that we need a union." Thisprompted a heated discussion lasting several minutes afterwhich Roth ordered Harris back to work. On the followingday, April 13, Harris credibly testified that Roth came toher and said that if she did any more "union talk" he wouldtake her to Lou's (Lou Roberts, plant manager) office to befired as a "troublemaker" since she could not be fired fortalking union. When Harris inquired of Roth whether LouRoberts told him to tell her that he said yes.On April 14, 1977, at approximately 4:15 p.m., Harriswas directed to go to Roberts' office by Roth where shewas terminated by Roberts allegedly for insubordinationstemming from the chair incident. According to Harris'credited testimony, Roberts informed her of her termina-tion because of complaints about her from both buildingsand because she had refused to return to work. She furthertestified that she did not refuse to do any work on April 12,and that in the past, when she had refused to do work, itwas said in jest and she did in fact perform the work. Rothconfirmed Harris' testimony that occasionally she refusedto do work but that it was simply done in jest and that shealways performed the work. When questioned, Harriscredibly denied that she used profanity or swore at Roth inthe discussions about the chair. Roberts testified that Rothtold him Harris said they "needed a God-damn union"although Roth himself testified simply that Harris used theterm "damn union" and avoided characterizing it asprofanity. The record clearly reflects, however, that thedominant theme was Harris' remark about the need for aunion and that in clearing Harris' subsequent dischargewith Mr. Moller, president of the corporation, he alsoinformed him of her remark about the Union.Roth conceded that Harris was a good worker, that hedid not complain about her work or think about firing herfor the chair incident, and that he did not tell Roberts ofthe incident until questioned about it. It was about noonthe next day that Roberts inquired about the incident andRoth told Roberts about Harris' comments about a unionand that he had to tell her to go back to work. According toRoth, Roberts did not comment but just walked away. Onthat same day, April 13, according to Roth, he warnedHarris to watch her step or she would get fired.Roberts testified that he heard of the incident through hisadministrative assistant on April 13, who in turn had hadcomplaints from several women about the "ruckus" in theplant on April 12. He also questioned several employeeswho confirmed that there had been a loud discussion andthat Harris and Roth were involved. Roberts stated thatthe first he actually heard about union organization in theplant was from Karen Garrett late on April 13, when afterworking hours (shift ended at 4:30 p.m.), she came into hisoffice and requested to be put on salary so she would nothave to be a member of the Union. He stated that Karenalso advised him that Bonnie Harris was not the one tryingto organize the Union. He advised her that his mind wasalready made up to terminate Harris and that, when hewent out in the plant on April 13 to advise Harris of hertermination, employees had already left for the day. Whenasked why he did not terminate her the next morning,Roberts stated he did not know why. He did in fact,terminate her near the end of her shift at about 4:15 on theafternoon of April 14.Roberts' testimony established that only one otherperson had been discharged by the Company in the last 6months and that person was terminated for failure toreport to work. Roberts admitted that no one had beendischarged while on the job and that usually oral repri-mands were sufficient to get employees to perform. Hefurther testified that except for an incident 2 years prior,when Roberts was prepared to terminate Harris for refusalto perform work, Harris was a good worker until about thefirst of the year (1977). Roberts admitted that he did nottalk to Harris about the matter apart from the meeting atwhich she was terminated and he stated he did not giveHarris an oral or written warning. He noted, however, thatthey had no practice of giving warnings prior to termina-tion and had no real need for such a practice.In his initial conversation with Garrett, Roberts conced-ed that he asked her if other employees felt the same way asshe did or were they interested in the Union. According toRoberts, Karen thought it was Janice Sinderath trying tobring in a union. Roberts stated that a couple of weeks208 WADCO COMPANYafter Harris' discharge he had a conversation with LorettaMarty who commented that she did not see why peoplewanted the Union. Roberts also admitted asking Marty ifshe knew anyone else interested in a union or had heardanymore talk about it.Roberts also testified that, a few days after Harris'discharge, Karen Garrett came into the office again and heasked her if there was anyone on the outside involved inthe union organizational attempts and Karen respondedthat she did not know if there was. Roberts conceded thatthe name of a truckdriver named Friday may have beenmentioned in the second conversation. He also concededthat he may have asked Karen to let him know if she heardanything.B. Respondent's DefenseWith respect to the discriminatory discharge allegationsinvolving Bonnie Harris, Respondent contends that Harriswas discharged solely for insubordination; i.e., her refusalto return to work after a heated discussion with SupervisorRoth over use of a chair. Respondent contends that there isno evidence of probative value and the 8(a)(3) allegationsshould be dismissed.Regarding the 8(aX)() allegations, Respondent empha-sizes the failure of proof as to the various allegationsinvolving interrogation, threats, and surveillance of unionactivities, and especially notes the absence of any employeetestimony.C. Concluding FindingsThe 8(aXl) AllegationsCrediting the testimony of Bonnie Harris, I conclude andfind that Supervisor Dennis Roth did in fact threatenHarris with discharge as a troublemaker if she continued totalk about the Union and that such conduct is violative ofSection 8(a)( ) of the Act.With respect to certain 8(a)(1) allegations contained inparagraph 6 of the complaint, there is no evidentiarysupport in this record to sustain the allegations set forth inparagraphs 6(B), 6(C), and 6(D) of the complaint. Accord-ingly, such allegations are dismissed.The remainder of the 8(aX)(I) allegations are discussedhereinafter. Paragraph 6(A) of the complaint alleges inessence that on April 13, 1977, Plant Manager LouRoberts, inter alia, interrogated an employee about herunion activities, sympathies, and desires and the unionactivities of other employees. On the basis of Roberts' owntestimony, I find that his asking employee Karen Garrett ifother employees felt the same way, or were interested in theUnion, constitutes an illegal inquiry into the union sympa-thies of its employees and is a violation of Section 8(a)(1) ofthe Act.' In so doing, I have taken into consideration thatthe conversation about the Union was initiated by Garrettand conclude that it does not, in any event,justify Roberts'illegal inquiry into other employees' union sympathies.Subparagraph 6(E) of the complaint alleged that Rob-erts, on or about April 26, 1977, solicited an employee toI Contractors Cargo Co., Inc.. 218 NLRB 549 (1975); Answering, Inc., 215NLRB 688 (1974).engage in surveillance of the union activity of otheremployees. In his initial testimony, Roberts stated he mayor may not have asked Garrett if she heard anything (aboutthe, Union) to let him know. Later, when asked if heremembered telling Tom Nicholas, an investigator for theNLRB, that he asked Karen Garrett if she heard anythingabout the Union to let him know, he conceded that it waspossible that he advised Karen to let him know if she heardanything (about the Union). In view of these reluctantadmissions by Roberts, I find and conclude that heattempted to enlist and did solicit the support of KarenGarrett to keep him informed of the union activities ofemployees and that such conduct constituted illegal sur-veillance of employees' union activities and was thereforeviolative of Section 8(aX 1) of the Act.Subparagraph 6(F) was added as an amendment at theclose of the hearing and alleged that Roberts interrogatedLoretta Marty in or around late April about her unionactivities and that of other employees. When questioned,Roberts conceded questioning Marty whether she knewanyone else interested in the Union. Irrespective of the factthat Marty initiated such conversation I find such questionan illegal inquiry into the union sympathies of the employ-ees and violative of Section 8(aXli) of the Act.2The 8(aX3) AllegationsFor the reasons set forth hereafter, I find and concludethat Bonnie Harris was discharged because of her publiclyannounced support for a union and that such dischargeviolated Section 8(aX3) of the Act.It is clear that Plant Manager Roberts opposed a unionamong his employees because he felt that the Union wasnot needed in view of existing benefits insuring to employ-ees. The chronology of events establishes that, althoughRoberts was aware of Harris' conduct by the earlyafternoon of April 13, he did not in fact discharge her untilnear the end of the workshift on April 14. While Harris'comment may have been innocuous initially to SupervisorRoth and Manager Harris, it achieved much more signifi-cance when Roberts actually learned, late in the afternoonof April 13, that an active union organizational campaignwas underway. I conclude that the reasons given for Harris'discharge were a pretext and that it was her ferventlyannounced support for a union at the time when manage-ment discovered that a union organizational attempt wasunderway that, in fact, triggered her discharge.My conclusion is based on the following factors. TheRespondent did not give an oral or written warning toHarris but precipitously discharged her despite the factthat the Respondent had not found it necessary in the pastto discharge employees. While Roberts was aware of theincident early in the afternoon of April 13, he did not takeaction to terminate Harris until he also learned from KarenGarrett, later on April 13, that active efforts were beingmade to organize employees in the plant. While it is truethat Garrett indicated that Bonnie Harris was not theperson attempting to organize the Union, her avowedsupport of a union rendered her immediately suspect, if notI Supra, fn. .209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas an organizer, at least that of a fervent supporter. In viewof Roberts' testimony that he was "shocked" to learn of theunion activity and his avowed opposition to any union forthe employees, I conclude and find that the reasonsproffered for the discharge of Harris were a pretext. WhileRoberts testified that Harris was discharged solely forinsubordination, he later offered other reasons.He first stated that 2 years prior Harris had refused to docertain work and that, although he was prepared toterminate her, she gave him an acceptable excuse (she hadundergone an operation) and he did not terminate her. Inthe present incident, he did not talk to Harris to get herversion, and did not give her a verbal or written warningdespite acknowledging that she was a good worker. Whileattempting to relate her discharge to her refusal to do work,Roberts also stated that, since the first of the year,employees in both buildings had complained about her.Such complaints were somewhat vague and appeared tocenter on Harris' talking or otherwise disturbing employeeswhile they were at work. Yet, Roth testified that apart fromthe discussion about the chair he had voiced to Roberts nocomplaints about her work. In fact, as previously related,Roth had not taken any complaint about the chair incidentto Roberts nor recommended Harris' firing nor anydisciplinary measures for her conduct. It appears clear, andI find, that Harris seized upon the incident as a pretext fordischarge. Whatever his inclination to dismiss Harris'comment about the need for a union as mere shoptalk, itbecame of great significance once Roberts learned thatthere was in fact an active union campaign going on.Based on the above factors, including the creditedtestimony of Harris and the discredited testimony ofRoberts and Roth where it conflicts with Harris, I find thatthe reasons proffered for Harris' discharge were a pretextand that her discharge was for expressing a fervent needand thus support for a union. Accordingly, I find that herdischarge was discriminatorily motivated and in violationof Section 8(a)(3) of the Act.3It. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section I1,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to burden and obstructcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. Wadco Company, a Division of Cornwell QualityTools, Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. By interrogating employees Karen Garrett and Lor-etta Marty about the union views and sympathies of fellow3 Farah Manufacturing Company, Inc., 202 NLRB 666 (1973); ConcoursePorsche Audi, Inc., 201 NLRB 181 (1973).4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,employees, the Respondent, through the conduct of itsagent and Plant Manager Lou Roberts, violated Section8(aXl1) of the Act.3. By requesting Karen Garrett to advise him of anyunion activities or development, the Respondent, throughthe conduct of its agent and plant manager, engaged in aninformal program of surveillance and thereby violatedSection 8(aX 1) of the Act.4. By threatening employee Bonnie Harris with dis-charge if she continued to talk union, the Respondent,through the conduct of its agent and supervisor, DennisRoth, violated Section 8(aX1) of the Act.5. By discharging employee Bonnie Harris for express-ing a need for a union, the Respondent, through its agentand plant manager, Lou Roberts, violated Section 8(a)(3)and (I) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent, through its agentsLou Roberts and Dennis Roth, violated Section 8(a)(3) and(1) of the Act, I shall recommend that it be required tocease and desist from such violations and take certainaffirmative action designed to effectuate the policies of theAct. It is recommended that the Respondent make BonnieHarris whole for any loss of earnings as a result of herdischarge and offer her reinstatement to her old position ora comparable position in the event such position no longerexists.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER4The Respondent, Wadco Company, a Division of Corn-well Quality Tools, Inc., its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or threatening to discharge employeesbecause they voiced sympathy or support for a union.(b) Interrogating employees about the union views andsympathies of their fellow employees.(c) Requesting employees to advise Respondent of anyunion activities or developments and thereby engaging inan informal program of surveillance.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer to Bonnie Harris immediate and full reinstate-ment to her former position or, if it no longer exists, to asubstantially equivalent position, without prejudice to herconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.210 WADCO COMPANYseniority and other rights and privileges, dismissing, ifnecessary, any employee hired as a replacement, and makewhole for any loss of pay she may have suffered by reasonof the Respondent's refusal to reinstate her by payment toher of a sum of money equal to what since would haveearned from April 15, 1977, to the date of the Respondent'soffer of reinstatement including 7-percent interest,5in themanner set forth in "The Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Post at its Wadsworth, Ohio, plant where the disputearose copies of the attached notice marked "Appendix."6I Florida Steel Corporation, 231 NLRB 651 (1977); F W. WoohvorthCompany, 90 NLRB 289 (1950).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by OrderCopies of said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by theRespondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notice is not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."211